Citation Nr: 1220628	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to December 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Board notes that, while the Veteran previously was represented by North Carolina Division of Veterans Affairs, in March 2012, the Veteran revoked this power-of-attorney and indicated that he would be representing himself.  The Board recognizes the change in representation.  38 C.F.R. § 20.1304.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Veteran also disagreed with the RO's initial decision to deny service connection for bilateral fungus infection of the feet in a March 2011 rating decision.  During the pendency of the appeal, the RO, in a December 2011 decision, granted service connection for this disability (bilateral onychomycosis) and assigned a 10 percent evaluation for the disability, effective October 26, 2010.  Therefore, his appeal concerning this issue has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since the May 24, 2007 effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included nightmares, weekly panic attacks, night sweats, intrusive thoughts, hypervigilance, exaggerated startle response, social withdrawal, mild impaired memory, sleep impairment, anger, sadness, fear, depression, low energy levels and helplessness; these symptoms are indicative of no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, as this appeal stems from the initial grant of service connection for PTSD, the notice letter did not contain an explanation of the general rating criteria relevant to his PTSD.

The September 2009 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the PTSD.  After issuance of the September 2009 SOC, and opportunity for the Veteran to respond, the August 2011 Supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Factual Background 

A March 2007 private treatment report from a private psychiatrist reveals that the Veteran began experiencing numerous PTSD symptoms as a result of his experiences as a paratrooper, including nightmares, weekly panic attacks, night sweats, intrusive thoughts, hypervigilance, exaggerated startle response, social withdrawal, impaired memory, sleep impairment, anger, sadness, fear, depression, low energy levels, helplessness and "suicidal sometimes."  The Veteran was on his second marriage (five years); he had worked with the Boys Clubs of America (20 years) and Department of Corrections (20 years) and now was working as a stocker at Wal-Mart (nine years).  The diagnoses were chronic PTSD and dysthymic disorder.  The psychiatrist concluded that the Veteran was moderately compromised in his ability to sustain social and work relationships.  A GAF score of 45 was assigned.

Subsequent private treatment records dated thru April 2011 reflect the Veteran's continued complaints of the numerous PTSD symptoms, including nightmares, weekly panic attacks, night sweats, intrusive thoughts, hypervigilance, exaggerated startle response, social withdrawal, impaired memory, sleep impairment, anger, sadness, fear, depression, low energy levels, helplessness and intermittent reports of suicidal ideation.  Assigned GAF scores ranged from 45 to 50.

On October 2008 VA examination with a psychiatrist, the Veteran reported that he experienced fear and anxiety since his time as a paratrooper.  He complained of sleep impairment, intrusive dreams, easily lost temper, irritability, exaggerated startle response, hypervigilance, anger, avoidance of reminders of his experiences as a paratrooper, lost interest in his usual activities and social isolation.  Previously, he drank alcohol to avoid feelings of anxiety related to his period of service.  He was on his second marriage and reported a good relationship with his wife.  He previously worked with the Boys and Girls Club (20 years) and in the prison system (20 years) but now currently worked part-time at Wal-Mart.  He worked the night shift so that he did not have to interact with people; he reported no troubles with supervisors or co-workers.

On examination he was oriented to person, place, time, and purpose.  His appearance, hygiene and behavior were appropriate.  Affect and mood were anxious and depressed.  He communicated well; his speech and concentration were normal.  There were no panic attacks; there was no suspiciousness; there were no delusions or hallucinations.  He had no obsessive rituals.  His judgment and memory were intact and he could think abstractly.  There was no suicidal or homicidal ideation.

The diagnosis was PTSD and a GAF score of 60 was assigned.  The psychiatrist noted that the Veteran was limited in recreation and leisure pursuits and limited in social interactions; however, he was able to maintain employment.  The Veteran was able to perform his own activities of daily living.  They psychiatrist concluded that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self care and normal conversation (evidenced by depressed mood, anxiety and chronic sleep impairment).  He understood simple and complex commands and was not a danger to himself or others.  The psychiatrist found that the Veteran's prognosis for improvement was fair with ongoing treatment.

Findings on the December 2009 VA examination remained wholly unchanged from the previous report.

Considering the pertinent facts in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that the criteria for an initial rating in excess of 30 percent for PTSD have not been met any point since the since the May 24, 2007 effective date of the award of service connection for the disability.  

As indicated above, the Veteran's psychiatric symptoms have been manifested, primarily, by complaints of nightmares, weekly panic attacks, night sweats, intrusive thoughts, hypervigilance, exaggerated startle response, social withdrawal, mild impaired memory, sleep impairment, anger, sadness, fear, depression, low energy levels, helplessness and intermittent reports of suicidal ideation.  As noted by the evidence, the Veteran worked for decades with the Boys and Girls Club and the department of corrections.  Additionally, he worked at Wal-Mart and had no troubles with supervisors or co-workers.

The Veteran has not presented any obsessive, compulsive, or ritualistic behaviors on examination.  He understands simple and complex commands and is not a danger to himself or others.  He has consistently dressed appropriately and has demonstrated normal communication ability, rational thought process and content, ability to think abstractly and intact judgment.  The Veteran's VA examiner concluded that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self care and normal conversation (evidenced by depressed mood, anxiety and chronic sleep impairment).  

Collectively, the aforementioned objective evidence reflects that, the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.

At no point pertinent to the claim for increase has the Veteran's PTSD met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board is aware that in the March 2007 private treatment report, the psychiatrist found that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships and assigned a GAF score of 45 (the private psychiatrist consistently assigned GAF scores ranging from 45 to 50), indicative of severe symptoms of PTSD.  The Board acknowledges that it may not reject medical determinations based on its own medical judgment.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (specifically referring to medical opinions).  The Board also acknowledges that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

However, the fact remains that there is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week (consistently); difficulty in understanding complex commands; impaired abstract thinking; impaired judgment; or difficulty in establishing and maintaining effective work relationships that are characteristic of the next, 50 percent rating. 

The Board also reiterates that an examiner's assessment of the severity of a disability and assigned GAF scores are not dispositive of the evaluation issue; rather, the examiner's assessment and GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case as noted, the Veteran simply does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating. 

Thus, the Board assigns more probative weight to the VA examiners' conclusion that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self care and normal conversation and finds no basis for a staged rating pursuant to Fenderson.  In this regard, the Board notes that the VA examiner's conclusion is consistent with the objective evidence of record and the GAF score of 60 assigned by the VA examiner reflects this consistency. 

In determining that the criteria for a 50 percent rating for the Veteran's psychiatric symptoms shown are not met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Finally, the Board notes that the duty to assist is not always a one-way street.  A veteran seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As the Veteran failed to report for the scheduled June 2011 VA examination to evaluate the current severity of his psychiatric symptoms, no further effort is required on the part of the VA to assist him in this regard and his claim must be evaluated on the evidence of record.  He was notified that he had failed to report and there is no indication that he is now willing to report.  As noted, in this case, the evidence shows that an initial rating in excess of 30 percent for his PTSD is not warranted.  

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met the criteria for a 50 percent rating at any point since the effective date of the award of service connection.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for PTSD must be denied.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the initial grant of service connection, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the PTSD under consideration.  Although the Veteran's complaints of increased PTSD symptoms suggest interference with occupational functioning, it does not appear that his PTSD symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his PTSD at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

In this case, the Veteran has made clear in his October 2009 Substantive Appeal that he is seeking the highest possible rating for his PTSD and that he considers himself unemployable due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, while the most recent supplemental statement of the case discussed the TDIU issue, but the claim was not formally listed as an issue or otherwise formally considered.  Under these circumstances, the AMC/RO should fully adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD in the first instance to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should also be notified that, in cases where the benefit is granted, both a disability evaluation and an effective date for that evaluation will be granted.  See Dingess/Hartman v. Nicholson, supra. 

2.  Then, after considering whether any additional development (such as reexamination, but only if deemed necessary in light of any subsequently obtained evidence) the RO should adjudicate the Veteran's claim for entitlement to a TDIU rating.  If the determination remains unfavorable to him, he must be furnished with a Statement of the Case regarding the TDIU, and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


